     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 1 of 38


                                                                       Pages 1-38


 1                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
 2                               SAN JOSE DIVISION

 3

 4   SECURITIES AND EXCHANGE      )        Case No.    18-cv-01603-EJD
     COMMISSION,                  )
 5                                )        San Jose, California
                 Plaintiff,       )        Courtroom 5, 4th Floor
 6        vs.                     )        Wednesday, November 6, 2019
                                  )
 7   RAMESH SUNNY BALWANI,        )
                                  )
 8               Defendant.       )
     _____________________________)
 9

10
                        TRANSCRIPT OF DISCOVERY HEARING
11                 BEFORE THE HONORABLE NATHANAEL M. COUSINS
                         UNITED STATES MAGISTRATE JUDGE
12

13   APPEARANCES:

14   For Plaintiff:                    SUSAN F. LaMARCA, ESQ.
                                       JOHN K. HAN, ESQ.
15                                     U.S. Securities
                                       and Exchange Commission
16                                     44 Montgomery Street, Suite 2800
                                       San Francisco, California 94104
17                                     (415) 705-2500

18   For Defendant:                    WALTER F. BROWN, JR., ESQ.
                                       Orrick Herrington & Sutcliffe LLP
19                                     405 Howard Street
                                       San Francisco, California 94105-2680
20                                     (415) 773-5995

21                                     AMANDA M. McDOWELL, ESQ.
                                       Orrick Herrington & Sutcliffe LLP
22                                     701 Fifth Avenue, Suite 5600
                                       Seattle, Washington 98104
23                                     (206) 839-4300

24

25   Proceedings recorded by electronic sound recording; transcript
     produced by transcription service.
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 2 of 38


                                                                            2


 1   APPEARANCES:     (Cont’d.)

 2   For Defendant:                    STEPHEN A. CAZARES, ESQ.
                                       Orrick Herrington & Sutcliffe LLP
 3                                     77 South Figueroa Street, Suite 3200
                                       Los Angeles, California 90017
 4                                     (213) 629-2020

 5   For Non-Party Food and            ALISON E. DAW, ESQ.
     Drug Administration:              United States Attorney’s Office
 6                                     Northern District of California
                                       150 Almaden Boulevard, Suite 900
 7                                     San Jose, California 95113
                                       (408) 535-5082
 8
     (Telephonically)                  MARCI NORTON, ESQ.
 9                                     Office of Chief Counsel
                                       Food and Drug Administration
10                                     10903 New Hampshire Avenue, Room 4510
                                       Building 31
11                                     Silver Spring, Maryland 20903-1058

12   Transcription Service:            Peggy Schuerger
                                       Ad Hoc Reporting
13                                     2220 Otay Lakes Road, Suite 502-85
                                       Chula Vista, California 91915
14                                     (619) 236-9325

15

16

17

18

19

20

21

22

23

24

25
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 3 of 38


                                                                                 3


 1     SAN JOSE, CALIFORNIA       WEDNESDAY, NOVEMBER 6, 2019       11:14 A.M.

 2                                     --oOo--

 3               THE   CLERK:      Calling   Civil   18-1603,    Securities    and

 4   Exchange Commission v. Ramesh Sunny Balwani.               Counsel, please

 5   state your appearances for the record.

 6               MS. DAW:       Alison Daw on behalf of the Food and Drug

 7   Administration, Non-Party Witness.

 8               THE COURT:      Good morning.

 9               MS. DAW:     Good morning.

10               MR. BROWN:      Good morning, Your Honor.        Walter Brown,

11   Amanda McDowell, and Stephen Cazares on behalf of Mr. Balwani, who

12   is present.

13               THE COURT:     Good morning.    I see him.     Thank you.    Good

14   morning.

15               MS. LaMARCA:      Good morning.     Susan LaMarca and with me

16   John Han from the Securities and Exchange Commission.

17               THE COURT:     All right.    Good morning.     The Government’s

18   got the Balwani team sandwiched here in the courtroom.

19               MS. DAW:     Should we switch sides?

20               THE COURT:     You can be where you are.     The jury will not

21   be biased by where people are standing and neither will I.           And if

22   I get confused, you can straighten me out.

23         And on the phone, let’s get everyone’s appearances.               Maybe

24   you’ve said it already, but just to confirm.

25               MS. NORTON:      Good morning, Your Honor.       This is Marci
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 4 of 38


                                                                                        4


 1   Norton from the Office of Chief Counsel at the Food and Drug

 2   Administration.

 3                  MS. LOVIS: (ph)     And Julie Lovis from the same office.

 4                  THE COURT:     All right.    Good morning to you both.            And

 5   this is Judge Cousins speaking.            For the benefit of those on the

 6   phone, I’ll just say that we’re in open court here in San Jose.

 7   This     is     a   public   proceeding     and    so    everything       will   be

 8   presumptively public unless there’s a basis to seal something.

 9   There’s court staff present.            We do have some other cases on

10   calendar today, so it could be that other attorneys and parties

11   walk in for the proceedings.

12          We are making a recording of the hearing.                An audio clip

13   should be available in the ECF system after the hearing.                  The case

14   is referred from Judge Davila.            If anyone has an objection to my

15   discovery order, it must be made back to him within 14 days of my

16   order.

17          We have two discovery issues before the Court today. I ruled

18   on   one      before   the   hearing.      At   Docket   111   is   the    dispute

19   concerning Dr. Shuren and the discovery sought from him and the

20   protective order sought by the Government to limit or preclude

21   that deposition.

22          And then the second discovery brief is at 113 and that’s

23   between the SEC and Mr. Balwani and that’s concerning three

24   discreet discovery issues.

25          My suggestion, given that we’ve got counsel on the phone from
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 5 of 38


                                                                             5


 1   back East, is to talk about the Shuren deposition and topics

 2   first, unless there’s any reason to do it differently.

 3         Mr. Brown, does that work for you?

 4                MR. BROWN:   That would be fine, Your Honor.

 5                THE COURT:   All right.    In anticipation of the hearing,

 6   I asked for -- you all may be seated, if you wish.         You may stand.

 7   It’s good for your health to stand, but be comfortable, please.

 8         So two aspects of the Shuren deposition.          One is to provide

 9   me with the information that you seek to ask, and that goes to two

10   issues:     One, to see if there’s something you need to ask Dr.

11   Shuren that you couldn’t get from some other source and, secondly,

12   to help me to decide if there are reasonable limits as to what

13   you’re going to ask about and how long it would take to ask those

14   questions.    If you had a hundred hours of questions, that would be

15   one thing.    If you had two hours of questions on topics, then that

16   at least would be helpful for Dr. Shuren and his team to know the

17   scope of what you’re asking about.

18         So I’m going to start with you just to see if you have any

19   further information in those areas.         And then the other area was

20   if there are time limitations for the deposition or topics that

21   you would suggest, then that might get us into the area of

22   compromise.

23                MR. BROWN:    Thank you, Your Honor.       Just a couple of

24   preliminary comments. We have provided the Court and counsel with

25   a notebook of documents that we may question Dr. Shuren about in
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 6 of 38


                                                                                      6


 1   the deposition.       We provided --

 2                THE COURT:      And I’ve received that.          Thank you.

 3                MR. BROWN:      Yes.     And we provided an electronic copy

 4   last night at least to FDA counsel.           We tried to give the copy to

 5   Ms. Daw, but I’m learning this morning that it didn’t go through

 6   to her, but FDA counsel I believe received -- we did file those

 7   same documents.       And it’s a little unusual that we’re giving a

 8   road map in advance, but this is an important witness and we

 9   understand that and we hope this helps crystallize the issues for

10   the Court.

11          The FDA production, I just want to --

12                THE COURT:      And let me say why I asked for that one --

13   two reasons -- actually, three reasons.                    One was that we’re

14   getting to the end of discovery, so you’re going to be asking

15   these questions soon, if you’re going to ask them, and whether

16   you’re    disclosing       what    you’re   going     to    ask   now   or   after

17   deposition, they’re going to be finding out soon.                  That’s number

18   one.

19          Number   two   is    that    they’ve   asked    me    to   preclude    this

20   deposition, so I might -- I might preclude it unless I’m persuaded

21   that I should permit it.

22          And, third, Dr. Shuren is not a party.                 The party you’re

23   seeking this discovery from is not a party and so it’s not an

24   aspect of them getting some unfair advantage over Mr. Balwani.

25   What I’m gauging is whether there is undue burden on them to have
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 7 of 38


                                                                                     7


 1   to respond to -- so go ahead.         Sorry.

 2                  MR. BROWN: Yeah. So the FDA document production is not

 3   complete yet.        I want to note that.     Just yesterday, Judge Davila

 4   issued an order in the criminal case under Rule 16 of the Rules of

 5   Criminal Procedure directing the Justice Department now to assume

 6   responsibility for the ongoing document production from the FDA

 7   and   CMS,     and   responsive   documents     from    that   production     are

 8   directly relevant to the central issues in this case, which we’re

 9   going to discuss in a few minutes, and I think, as the Court

10   knows, there’s an agreement among the parties that documents

11   produced in the criminal case would be produced here as well and

12   if we receive documents, we’d give them to the SEC.

13           But   that   order    demonstrates    the   centrality     of   the   FDA

14   communications concerning its regulation of Theranos, laboratory

15   design tests, and the truthfulness of Mr. Balwani’s alleged

16   misrepresentations on those issues.             That’s why this is highly

17   relevant.

18           It also illuminates, I would note, that we don’t have all the

19   relevant documents at this moment, including some of the documents

20   that Judge Davila ordered the parties to search for yesterday.

21   There    are    some   text    messages,     over   a   thousand   potentially

22   corrupted or missing emails from one of the key witnesses, Alberto

23   Gutierrez, and I mention it all because we’ve attempted in good

24   faith to give you our best belief of what documents we would use

25   in the deposition.       There could be others that come up as we fine-
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 8 of 38


                                                                            8


 1   tune our craft and get more documents.

 2         With respect to Dr. Shuren, he is the Director of the Center

 3   for Devices and Radiological Health at the FDA. He was personally

 4   and substantially involved in key issues at the heart of the case,

 5   and we believe that his testimony would not be redundant.          It is

 6   relevant.    It is unique.     And it is not evidence we could plan to

 7   obtain from other witnesses.

 8         I don’t intend to go through all the documents, --

 9               THE COURT:    Thank you.

10               MR. BROWN:     -- thankfully today.      But I would like to

11   just have a handful.

12               THE COURT:    Tell me your best -- your best examples.

13               MR. BROWN:    All right.   So let me give you a couple.   So

14   the first is Tab 1, which is the reported interview of Alberto

15   Gutierrez, who really is I think the key witness -- the principal

16   interface with Theranos on the regulatory issues here.

17         And you’ll see in Tab 1, I’ve highlighted a couple of

18   sections on pages 3 and 5, that Dr. Shuren and Gutierrez had

19   discussions about whether, first of all, FDA should send an FDA

20   expert to assist Theranos with its submissions, which is a path

21   that Mr. Gutierrez suggests Dr. Shuren was advocating for.

22         And in contrast, Gutierrez’s desire for more formal meetings

23   of interaction resulting in an inspection, it ultimately occurred.

24         And as I think the Court knows, Mr. Gutierrez was the

25   Director of the Office of In Vitro Diagnostics and Radiological
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 9 of 38


                                                                               9


 1   Health.    He had a view on this issue.       Dr. Shuren appears to have

 2   had a different view on the issue.

 3         And it all I think bears on Mr. Balwani’s state of mind.            If

 4   you look at allegations -- in paragraphs 73 through 76 of the

 5   complaint, allegations that Mr. Balwani misled investors about

 6   whether FDA approval was mandatory or voluntary, we think the

 7   dialogue that was going on between Dr. Shuren, Mr. Gutierrez on

 8   these issues is very relevant.

 9               THE COURT:     And why is it necessary to get discovery

10   beyond Mr. Gutierrez, who’s the person interviewed here and you’ve

11   had other opportunities for discovery.

12               MR.   BROWN:     Because    Dr.   Shuren   apparently   has   a

13   different view than Mr. Gutierrez, and we’d like to understand

14   what that view is.     I think his view would tend to corroborate our

15   client’s good-faith belief what he perceived the regulatory path

16   to be.    And we think it’s very different.      The fact that they both

17   have opinions on it, you know, is -- is interesting, but they’re

18   different opinions, and I think we are entitled to explore that.

19   He had an important role with respect to Theranos, and his view on

20   the appropriate path and the appropriate approach to Theranos

21   supports our client’s reasonable belief of the type of path that

22   we hear Dr. Shuren describe.

23               THE COURT:     All right.   Do you want to hit me on a few

24   more of your best examples.

25               MR. BROWN:     All right.   So --
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 10 of 38


                                                                                    10


 1                 THE COURT: I’ll be looking through them while you talk.

 2                 MR. BROWN:       Yeah.    In Tab 3, this is demonstrating Dr.

 3    Shuren’s involvement and communications regarding Ms. Holmes’

 4    request for a meeting with the Secretary of Health and Human

 5    Services in April of 2015, which communications appear to reflect

 6    different opinions again about Theranos and its effort to obtain

 7    regulatory approval and other issues.

 8            And if you look at the email chain, the Luciana Borio in the

 9    email appears to have a favorable view of Theranos’ efforts to

10    engage with regulators and with the Chief Scientist at FDA, among

11    other    things,   and   we    would     like   to   understand   Dr.   Shuren’s

12    involvement in these issues.            And I think the fact that Ms. Holmes

13    and Theranos and Mr. Balwani were voluntarily trying to engage

14    with regulators at the highest level, and at this high level --

15    which is where Dr. Shuren and the Secretary would be engaging --

16    we believe that very much bears on his -- his good faith, his

17    belief in a regulatory path, and Dr. Shuren’s involvement in it.

18                 THE COURT:        All right.       So what -- you’ve seen the

19    concern with the burden of this deposition. What proposals do you

20    have to address the concerns of burden?

21                 MR. BROWN:       So we spoke with counsel for the FDA --

22    well, we spoke with Ms. Daw.

23                 THE COURT:       Uh-huh.

24                 MR. BROWN:       And -- and proposed a time limitation.         We

25    proposed four hours.      We proposed taking the deposition in Silver
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 11 of 38


                                                                                  11


 1    Spring, Maryland at Dr. Shuren’s office or place of business.

 2                 THE COURT:     Uh-huh.

 3                 MR. BROWN:     We proposed limitations such that we would

 4    not   be   asking   about    policy     determinations    or    deliberations

 5    unrelated to Theranos.            And those offers were proposed.         They

 6    were, I think for reasons Ms. Daw can explain, unacceptable.                But

 7    we felt that was a reasonable accommodation.

 8          We understand Dr. Shuren is busy.             We understand he’s an

 9    important    person.        But    we   believe   this   is   very   important

10    testimony.     It’s crucial to Mr. Balwani’s defense, and it’s in

11    that spirit that we offered that compromise.

12                 THE COURT:     All right.     Thanks very much.      Ms. Daw, why

13    -- why isn’t that a reasonable compromise and please feel free to

14    tell me more about the particular burden on Dr. Shuren and

15    alternative methods of discovery that should be sufficient for Mr.

16    Balwani’s defense.

17                 MS. DAW:     I think the -- I haven’t been able to go

18    through all the documents since I just got them about 20 minutes

19    ago, unfortunately, but -- and I’m not suggesting any malfeasance

20    on the part of Defendants with respect to that.               They had offered

21    to provide them early, which I appreciated, but for some reason it

22    didn’t go through.

23          The documents that I have seen highlight the fact that they

24    do not need Dr. Shuren’s testimony.          The documents, as you noted,

25    Exhibit Number 1 is an interview of Alberto Gutierrez.                     Mr.
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 12 of 38


                                                                                    12


 1    Gutierrez     is    more   than    capable      of     testifying   about    the

 2    interactions that he had with Dr. Shuren.

 3            The email chain at Tab 3, there is no indication that Dr.

 4    Shuren even participated, other than the fact that he was cc’d on

 5    that.

 6            The test -- there’s another issue and that has to do with

 7    what policies are directly related to Theranos and what policies

 8    are not.     I think that there is a significant disconnect between

 9    what the Defendants believe is directly relevant to Theranos and

10    what the Agency believes is general policymaking that is subject

11    to the deliberative process privilege.               Their concern is that the

12    defense is attempting to depose Dr. Shuren in order to get insight

13    into policymaking issues that the Agency is simply going to object

14    to and instruct the witness not to answer, which is going to be a

15    waste of his time, Defendant’s time, and significant expense for

16    the     attorneys   who    have   to   travel    to     participate   in    that

17    deposition.

18            In addition, the -- the defense keeps on saying he had a

19    substantial involvement. The documents do not corroborate that he

20    had a substantial involvement.         It appears from what Counsel has

21    said today that Mr. Balwani is hoping to get some testimony

22    suggesting that Dr. Shuren agreed with his view of what the

23    regulation should have required.

24            Mr. Shuren’s opinions today about what the test should have

25    required are not relevant to what information the FDA provided to
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 13 of 38


                                                                             13


 1    Mr. Balwani or to what misrepresentations Mr. Balwani then made to

 2    investors.    So the -- while I understand that it would be perhaps

 3    a feather in Mr. Balwani’s cap to have an individual at the FDA,

 4    assuming that Dr. Shuren has any positions that are favorable to

 5    Mr. Balwani’s position, it is not a sufficient reason to subject

 6    a high-level employee to a deposition.

 7          The test essentially is that once you establish the person’s

 8    high level, then the person wanting to take the deposition, the

 9    party wanting to take the deposition, has to establish that that

10    information is not available from other parties.          These documents

11    don’t establish that, and my suggestion would be that we hold the

12    issue in abeyance, if the Court is inclined to allow a deposition,

13    until after the other depositions have been taken.           And if there

14    remain questions that defense counsel believes that only Mr. --

15    Dr. Shuren, rather, can answer, that those questions be directed

16    to him in the form of written deposition questions rather than

17    subjecting him to the time of an oral deposition.

18                 THE COURT:    The challenge to that approach -- and I

19    appreciate it. It’s definitely within the discretion of the Court

20    to approve that -- is that the document production from the FDA is

21    not complete yet.      So I don’t know when it will be complete.       I

22    can ask you when it’s going to be complete, but it’s a matter of

23    dispute before Judge Davila presently.         And there has to be some

24    end to this process, and Judge Davila needs an end to it, and

25    that’s because this is a case that has a criminal charge -- not
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 14 of 38


                                                                                14


 1    before the Court today -- but the discovery connects to that as

 2    well.

 3            And so we’re -- I can hold it in abeyance to a certain point,

 4    but there’s going to be a deadline.          There’s a deadline in fact

 5    that’s    already   passed    in   this   case   for   the   conclusion   of

 6    discovery, and the Court has extended it to allow this additional

 7    discovery.     But effectively you’re asking me for what would be an

 8    extension on the extension, and I’m really not inclined to do that

 9    in the present posture.

10                 MS. DAW:   I understand that, Your Honor, but the FDA is

11    not a party to the case.

12                 THE COURT:      You’re not a party to the case, but the

13    discovery being sought is needed to get to the next phase of the

14    case.

15                 MS. DAW:   I understand that, and the FDA, I believe --

16    I have not had an opportunity to review Judge Davila’s order.             It

17    was issued yesterday.          To the extent it requires additional

18    searching, the FDA is not going to know how long the production is

19    going to take until it knows what the universe of documents are

20    that result from those searches.          So it’s unfortunately at this

21    point not something that they can predict.

22                 THE COURT:    Uh-huh.

23                 MS. DAW:     With respect to the issue of Dr. Shuren’s

24    importance, there is information in the letter brief itself about

25    that and the attorneys on the phone are probably in a better
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 15 of 38


                                                                                        15


 1    position      to   address    that    if   the   Court    has    any    additional

 2    questions.

 3                  THE COURT:     I don’t have any questions.         If they want to

 4    tell me something more about it, I’ll give them two minutes to

 5    tell me, but I’ve read the brief and I’ll say that I’ve ordered

 6    the depositions of many important, busy people in the past, and

 7    I’ve heard those arguments in those cases, too.

 8           If there’s counsel on the phone who wants to speak to Dr.

 9    Shuren’s busy-ness, go ahead.

10                  MS. NORTON:      Your Honor, this is Marci Norton.              I just

11    want to clarify the record.           The Agency has produced Dr. Shuren’s

12    custodial      file   which    he    searched    for     terms   that    would   be

13    responsive to the subpoena which included anything that -- any

14    document that had the word Theranos in it -- it was that broad --

15    and also documents regarding laboratory-developed tests.                      So the

16    Agency has produced everything from Dr. Shuren’s custodial file

17    that    was    responsive      to    the   subpoena    unless    it     was    fully

18    privileged.

19           So I just wanted to clarify that.

20                  THE COURT:      Thank you.

21                  MS. NORTON:      You’re welcome.

22                  MS. DAW:     Also, Your Honor, I had neglected to let you

23    know that I believe that the Agency made a counteroffer of two

24    hours, and it was the Agency that requested that the deposition

25    take place at the FDA’s location.            Defense was amenable to that,
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 16 of 38


                                                                                        16


 1    but they were not amenable to two hours.

 2                   THE COURT:      All right.     Thank you.       Mr. Brown, you’ve

 3    given me this 91-document set, and I understand your position is

 4    that you may be getting additional information that would be

 5    useful and you might wish to examine Dr. Shuren about.

 6            To address the burden concern, would it be reasonable to

 7    limit    the    document      exhibits   to   the    deposition     to   these    91

 8    documents?

 9                   MR.   BROWN:      Well,   Your     Honor,   I     think   with    the

10    understanding that we -- we may get more documents.

11                   THE COURT:     Uh-huh.

12                   MR. BROWN:       I mean, as I understand the state of

13    production, there may be some question about whether relying upon

14    the custodian to simply produce responsive documents is going to

15    be adequate.

16            There is no search apparently yet for text messages at all.

17    There    are    about   a     thousand   emails     from   Mr.    Gutierrez     that

18    apparently have the content blank.              And so we may get additional

19    documents.       But I think certainly this is, you know, our best

20    good-faith belief of the universe of documents that would be

21    relevant to the deposition.

22                   THE COURT:      All right.     And the FDA suggested that I

23    might hold this in abeyance until there’s been other discovery.

24    Tell me your suggestion as to the timing of the depositions and

25    the discovery and to when it is you’re seeking to take this
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 17 of 38


                                                                                17


 1    deposition.

 2                  MS. DAW:   The deposition is currently scheduled for the

 3    6th of December, which is the last day that depositions are

 4    currently scheduled.

 5                  THE COURT:     Okay.

 6                  MS. DAW:   But that -- none of them have happened yet, so

 7    -- none of the depositions of FDA or CMS witnesses have happened

 8    is what I meant to say.          There have been others.

 9                  THE COURT:     Thank you.

10                  MR. BROWN:       Your Honor, I think, you know, with the

11    understanding that additional documents could come up, I think,

12    you know, we’re prepared to go forward on the date scheduled.

13                  THE COURT:       So December 6th.     As far as when you’re

14    wanting to take it, that date still works for you?

15                  MR. BROWN:     Right.    Can I address one issue --

16                  THE COURT:     You may.

17                  MR. BROWN:     -- on the deliberative process issue.       So

18    it’s    not     our   desire     to   ask   about   policy    determinations

19    deliberative process with respect to other companies. But you can

20    imagine a world where a particular question is somewhere in the

21    gray area, and I think the remedy there is for counsel to object,

22    counsel    to     instruct     the    witness   that   they   believe   it’s

23    appropriate, and to -- to try to anticipate and rule on that in a

24    vacuum here without context is difficult.

25           It’s not our desire to ask a bunch of questions and get
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 18 of 38


                                                                                 18


 1    objections.       And if there was a line of questioning that the

 2    Agency or counsel believed was objectionable, I think we can ask

 3    a wrap-up question in such a way to compartmentalize that and move

 4    on and not waste time.

 5          But the Agency has waived the deliberative process with

 6    respect to Theranos.      And it’s our desire not to intrude upon the

 7    deliberative process with respect to other companies.

 8                THE COURT:    All right.    Thank you very much.      This is my

 9    ruling on Docket 111, the letter brief concerning Dr. Shuren.

10    I’ll grant in part and deny in part the relief sought, and these

11    are the limitations I’ll set for the deposition of Dr. Shuren.

12          First, I find that there’s a basis to take the deposition of

13    Dr. Shuren, that he possesses relevant information and that

14    information does go beyond information that could be learned from

15    other witnesses. On the other hand, there is opportunity to learn

16    information from other witnesses.        This is not the only discovery

17    sought from USDA, and we’re at the end of the discovery process

18    and it’s noticed for the last day of the deposition time period.

19    So   in   other   circumstances,    I   would   very   likely     delay   the

20    deposition to find out what more is learned.            But we’re at the

21    end, so I’m not granting the defense request to postpone it --

22    when I say "defense" -- the USDA’s request to --

23                MS. DAW:     FDA.

24                THE COURT:     FDA -- all these different acronyms -- FDA

25    We’ll talk about the SEC in a moment -- the FDA’s request to
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 19 of 38


                                                                                19


 1    postpone it further because it’s already scheduled for the last

 2    day of the time period.     And so I think that’s a well-made request

 3    and, under the law, it’s tempting, but it’s just where we are that

 4    I’m not going to postpone it further.

 5          So the limits I’ll set are to limit the deposition to two

 6    hours.    I think two hours is enough time to focus on the most

 7    important     questions,   the   most   relevant    questions     that   are

 8    proportional to the needs of the case, and that’s with recognition

 9    that there’s other discovery ongoing and other depositions taking

10    place before Dr. Shuren’s deposition and because I find that he

11    does have very important other obligations to the public, and so

12    two hours is a balancing of Mr. Balwani’s interests against Dr.

13    Shuren’s and the Agency’s interests.

14          It will be set in Silver Spring, Maryland to accommodate the

15    burden on the witness, and it will be limited to, as Mr. Brown

16    articulated,    no   questions   of   policy   determinations     that   are

17    unrelated to Theranos; in other words, the policy questions FDA

18    related to Theranos.

19          This question of a deliberative process privilege, it’s not

20    really ripe yet because I haven’t seen the questions.                But I

21    wouldn’t quash the entire deposition just because there might be

22    some questions that come up and have a privilege, whether it’s

23    that privilege or another privilege. That can be addressed at the

24    deposition.     And if there’s a dispute that comes out at the

25    deposition, you can come back and we can figure out how to resolve
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 20 of 38


                                                                            20


 1    it.

 2          So one of the purposes in having this disclosure on the

 3    exhibits was to get the parties thinking about what deliberative

 4    process privilege objections there could be -- and I encourage you

 5    to confer with each other before the deposition, and it may be

 6    that you can resolve or at least particularize, you know, which

 7    documents and which areas are going to be subject to a dispute and

 8    maybe you can resolve those disputes and not have them take much

 9    time at the deposition.

10          So that’s part of the reason I ordered this disclosure ahead

11    of time, is so you cannot be surprised at the deposition, you

12    know, what the Balwani team is asking about.

13          And I’m not going to -- because there’s the potential for

14    more production and further identification of documents, I’m not

15    going to limit it to these particular documents, but it was with

16    the objective of limiting the burden to Dr. Shuren in preparing to

17    give him this set of documents in advance, although that’s not

18    required for a deposition under the Rules.

19          Just a final observation as far as why I’m granting this.        A

20    little different from some cases just applying what’s referred to

21    as the Apex Doctrine.      There’s a criminal charge in this set of

22    cases, and so the interests of Dr. -- excuse me -- the interests

23    of Mr. Balwani go beyond just a traditional case of wanting

24    discovery from a third party or a busy witness.            He’s got some

25    constitutional rights which are in play in this case, and so, to
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 21 of 38


                                                                          21


 1    me, that is an additional weight on the side of permitting the

 2    discovery that might not be present in other cases where there’s

 3    a burden that is asserted.

 4            So, in conclusion, the limitations are two hours, Silver

 5    Spring, Maryland, limitation on the policy determinations to

 6    connect to those related to Theranos, and the parties to confer

 7    about and to make any objections about deliberative process

 8    privilege if they come up at any deposition.

 9                 MS. DAW:     Could I ask a point of clarification?

10                 THE COURT:     You may.

11                 MS. DAW:   When you say Silver Spring, Maryland, are you

12    granting a request of the Agency to have it at their facility

13    or --

14                 THE COURT:     Yes.

15                 MS. DAW:     Okay.

16                 THE COURT:     If that’s where you want to have it, yes.

17                 MS. DAW:     Yes.

18                 THE COURT:     All right.   So it will be --

19                 MS. DAW:     Thank you.

20                 THE COURT:    -- at the Agency’s facility at a time to be

21    worked out by the parties for December 6th.

22            All right.   No fees are costs are awarded on the discovery

23    issue 111.     Thank you very much.

24                 MS. DAW:     Thank you, Your Honor.

25                 THE COURT:     All right.    And, Mr. Brown, I’m going to
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 22 of 38


                                                                           22


 1    return to you the --

 2                MR. BROWN:    You don’t want to keep that, huh?

 3                THE COURT:   Well, I don’t want to have anybody say I’ve

 4    got some super-confidential information, so I was giving it back

 5    to you.

 6          All right.    We’ve got a line change for the Government and

 7    for Mr. Balwani’s team.      So the next discovery brief is 113, and

 8    I was handed up a single document.         Did you get a copy of it as

 9    well, Mr. Balwani’s --

10                MS. LaMARCA:    I just got it this morning as well, Your

11    Honor.

12                THE COURT:    All right.    And it’s titled "Mr. Balwani’s

13    Proposal for Request Nos. 4 and 5," and those are two of the three

14    requests which are at issue here.        The other one is No. 11.

15                MS. LaMARCA:    Correct.

16                THE COURT:    All right.    So on this one, has there been

17    any conferring between the parties about how we might resolve the

18    issues?

19                MS. LaMARCA:    No, we haven’t.     I, like Your Honor, got

20    this document just as we entered the courtroom.

21                THE COURT:    All right.   Give me one moment and you look

22    at it, too, --

23                MS. LaMARCA:    Sure.

24                THE COURT:   -- while I look at it and then I want to get

25    your reaction to this proposal.
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 23 of 38


                                                                            23


 1                MS. NORTON:      Your Honor, excuse me.          This is FDA

 2    counsel.    May we be excused?

 3                THE COURT:     You may be excused.      I’m sure it would be

 4    entertaining to stick around until the end of the hearing, but I

 5    bet you have other work to do.       So, yes, thank you for joining us

 6    today.

 7                MS. NORTON:    Thank you.

 8                THE COURT:    Have a good day.

 9                MS. NORTON:    Thank you.    Bye-bye.

10          (Court and Counsel reviewing document.)

11                THE COURT:    All right.    Have you had a chance to review

12    the updated proposal as to 4 and 5?

13                MS. LaMARCA:    I have, Your Honor.

14                THE COURT:    All right.    So what do you think?

15                MS. LaMARCA:    So my reaction is I think it misses the

16    point on two scores.       The first is timing, obviously, as we all

17    are discussing the fact that the Defendant would like to push off

18    the timing of producing any of this information.

19          But with that in mind, the way these descriptions are worded

20    seem to be sort of baking in that timing issue to a later date.

21    So, for instance, when they say "Documents sufficient to show,"

22    you know, this or that, it seems to be that -- for instance,

23    "Documents sufficient to show any present income received by Mr.

24    Balwani," I’m guessing that what it means -- and you can translate

25    for me -- is documents sufficient to show as of whenever they’re
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 24 of 38


                                                                                 24


 1    providing this information what his income at that moment happened

 2    to be.    So that’s very different than what we asked for in our

 3    discovery.      And   we    think    we’re    entitled   to   something   very

 4    different now.

 5                 THE COURT:     And --

 6                 MS. LaMARCA:     Sure.

 7                 THE COURT:     -- on the issue of as of when, when is it

 8    "as of when"?     When do you want the --

 9                 MS. LaMARCA:    So our "as of when" would be now.       And for

10    some of this, that means -- for one question, the first question,

11    which was 4, it was as of now, the time frame.                    The second

12    question, 5, is a broader time frame.           It was a question about his

13    portfolio between 2015 and the present.

14                 THE COURT:     Uh-huh.

15                 MS. LaMARCA:     So that was a -- that’s basic documents

16    like brokerage records, things like that that we routinely get.

17    The "as of now" information about his net worth was for the

18    purposes of us looking at that today, seeing -- it’s important to

19    us today because today at the end of discovery, we can make a

20    motion tomorrow essentially for a motion for summary judgment, for

21    instance, and seek our remedies that we want.

22          It’s also important when the defense tells us that in the

23    future, which they have in this meet-and-confer process, Mr.

24    Balwani’s net worth might change.            To the SEC, that’s a little bit

25    of a mixed message in that when things change, the first thing we
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 25 of 38


                                                                                  25


 1    as lawyers think of as -- our client’s going to ask, How did they

 2    change?     Why did they change?      What was the change?        And that’s

 3    critical because it -- it means a lot in terms of the types of

 4    remedies that are satisfactory to our client, whether in a court-

 5    litigated    action   or   a   settlement,   but   it’s   also    a   fairness

 6    objective that we try to meet in meting out remedies or penalties

 7    or anything like that.

 8          So it is actually a critical component how a person’s net

 9    worth might change.     And if it changed for, you know, good reasons

10    versus not so great reasons, like if a person sort of decided to

11    gamble away their fortune to just see, you know, whether they

12    could live it all on red, that would be one thing.          Or if a person

13    legitimately spent that money on things that he needed to spend

14    that money on, that’s a different animal entirely.

15          So those are important questions for us.

16          The other thing that this ends up doing, this proposal that

17    the Defendant put together, is it essentially allows us to get the

18    same discovery we are always entitled to in collecting on a

19    judgment. If Mr. Balwani’s liability is established, as this last

20    line in this document says, well, we can always take discovery on

21    a judgment to collect.         This is different.    We’re talking about

22    discovery that’s important to getting the remedies we need in our

23    case in the first place, discovery that the Defendant has already

24    conceded is relevant.      He simply doesn’t like that he has to give

25    it up.
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 26 of 38


                                                                                   26


 1            There’s already protective orders in place, though, and the

 2    Defendant has lived with those protective orders, has agreed to

 3    them four times now in this case without ever voicing any concern

 4    and, in fact, the first time we heard any concern about what we

 5    might do with the information was in the letter brief itself.                We

 6    didn’t even hear about it in any meet-and-confer or in response to

 7    our document requests.

 8            So that’s our -- where this piece of paper departs from what

 9    we’re looking for.

10                   THE COURT:     And address for me issue -- the Request

11    Number 11.

12                   MS. LaMARCA:    Sure.

13                   THE COURT:   And what -- what your views are on that.

14                   MS. LaMARCA:    Sure.

15                   THE COURT:   Which has two parts to it.

16                   MS. LaMARCA:    Yeah.   Request Number 11 is the one that

17    seeks    the    documents     that   are   I   thought   a   little   bit   less

18    contested, but I may be wrong about that.                Those are documents

19    that are communications between the Defendant and any witnesses in

20    this case since he left Theranos.

21                   THE COURT:   Uh-huh.

22                   MS. LaMARCA:     That’s a commonly-requested item.            We

23    waited until after Mr. Balwani’s deposition to pursue this further

24    with the defense because we thought we might be able to get that

25    a different way.       And Mr. Balwani asserted his Fifth Amendment
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 27 of 38


                                                                                 27


 1    right, so we did not get that at his deposition.

 2            We want to know if Mr. Balwani has a continuing personal

 3    relationship    with   people    who   he’s    identified   as    potential

 4    witnesses, who we’ve identified as potential witnesses, who are

 5    related to Theranos so that we know if there are biases that we

 6    are not aware of, so that we know if people have personal

 7    connections    or   business    connections,    connections      that   don’t

 8    necessarily have to do with their work together when they were at

 9    Theranos.    And it’s a very common request that we make case after

10    case.

11                THE COURT:     And what’s the end point for -- what’s the

12    time period for what you’re seeking?

13                MS. LaMARCA:    We are seeking those from September 2016,

14    which is a couple of months I believe at this point after Mr.

15    Balwani left Theranos, through the present, and the present I

16    guess would be August of 2019 I think is when the document

17    requests were sent.

18                THE COURT:     And who are the -- and the -- who are the

19    persons that you’re seeking that --

20                MS. LaMARCA: So the persons who we were seeking are the

21    persons identified -- and it’s a long list, so I can’t really name

22    them all -- but the persons who were identified in the Defendant’s

23    response to interrogatory requests from us about essentially who

24    the witnesses are in his defense.       He had raised some affirmative

25    defenses that we sought his witnesses for, and those persons as
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 28 of 38


                                                                                              28


 1    well who are described in his initial disclosures. Those are just

 2    the -- the initial disclosure people largely overlap with the

 3    other    folks.         And   they    include    as   well     the     people    who    we

 4    identified       in     our   initial     disclosures          as    Theranos-related

 5    individuals.

 6                   THE COURT:      All right.       Thank you.

 7                   MS. LaMARCA:       Sure.

 8                   THE COURT:        I understand your position.              What do you

 9    recommend?

10                   MS. McDOWELL:         Amanda McDowell for Mr. Balwani.

11                   THE COURT:      Thank you.

12                   MS. McDOWELL:          I do want to respond to some of Ms.

13    LaMarca’s points and also address further the proposal we’ve

14    submitted       today    which    we’ve   put    a    lot   of      thought   into     and

15    attempted to tailor this to the theory of relevance proposed by

16    the SEC.       So maybe I’ll start with that and the timing issue.

17            The    SEC    contends    that    they    need      information,        personal

18    financial information, about Mr. Balwani, to the extent there’s

19    ever    a     finding    of   liability     against      him     and   the    Court     is

20    considering a civil monetary penalty at the remedy stage.                              And

21    under the statute, that would be a separate determination made by

22    the Court either after a jury verdict in this case or after a

23    motion for summary judgment that the SEC prevails on.                           We think

24    this information may never become relevant at all because we

25    believe there will be no finding of liability against Mr. Balwani.
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 29 of 38


                                                                                29


 1          What our proposal letter attempts to do is give the SEC the

 2    information that they’re requesting at exactly the time when a

 3    court may be interested in reviewing Mr. Balwani’s net worth. And

 4    I think it’s important to note why this all matters, and that’s

 5    because    Mr.   Balwani   would    suffer,      Your   Honor,   substantial

 6    prejudice if forced to turn over these documents prematurely when

 7    they have no relevance at all to any finding of liability for any

 8    merits determination in this case.

 9          And that’s because, Your Honor, as you noted earlier, Mr.

10    Balwani is not just a civil defendant in this case, but he’s also

11    a criminal defendant with constitutional rights.            And Mr. Balwani

12    seeks the Court’s protection today to ensure that he’s not forced

13    to turn over documents that will, in essence, give the Government

14    an opportunity to size him up and assess his resources and

15    continued appetite or financial ability to continue litigating.

16          And the second reason that Mr. Balwani would be prejudiced by

17    turning over these documents prematurely at a time where they’re

18    not   relevant    is   because     these   are    his   personal,   private

19    information -- communications, financial information, and it’s

20    simply not relevant to any claims or defenses that will be

21    addressed by the Court or by a jury at the merits of this case.

22          So we believe this proposal is comprehensive and would give

23    the Commission and the Court the material they need when it

24    matters.     And if Mr. Balwani were to turn over this material

25    today, it would be stale and, frankly, unusable at the time that
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 30 of 38


                                                                          30


 1    a court, if ever, would be considering it.

 2                THE COURT: Isn’t that the SEC’s problem if -- you could

 3    argue it’s unusable if you got to that phase and you could tell

 4    the Court, "Well, they asked for it back in -- as of August 2019

 5    and we gave them what they asked for and it’s no good now."         So

 6    that wouldn’t be prejudicial to Mr. Balwani if the SEC was stuck

 7    with it.

 8                MS. McDOWELL:     It could, Your Honor, if his net worth

 9    has changed at the time the Court is considering a civil monetary

10    penalty.     There are times a court considers it because the

11    defendant affirmatively raises it. His -- you know, his net worth

12    could dramatically change between now and if the Court were ever

13    to consider this at a remedy stage, so he could be prejudiced if

14    stale documents relating to his net worth are being used to

15    determine the appropriate amount of a remedy imposed against him

16    if we ever are at that stage.

17                THE COURT:   All right.    Ms. LaMarca, a question for you

18    as to the prejudice of providing this information now --

19                MS. LaMARCA:    Yes.

20                THE COURT:   -- which is what you’d like me to do.    Other

21    discovery in the case, you’ve been providing to the DOJ for use in

22    the criminal case, as I understand it.            Is there -- would it

23    address the concern about potential prejudice if this information

24    in response to 4 and 5 was not provided to counsel in the criminal

25    case?
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 31 of 38


                                                                             31


 1                MS. LaMARCA:    I don’t know but let me just say --

 2                THE COURT:    Yeah.

 3                MS. LaMARCA:     I don’t know if that would satisfy the

 4    Defendant’s prejudice request or argument.           I did not hear the

 5    prejudice argument at all, as I mentioned, until we saw it in the

 6    letter, so we never had any discussion about it.              And we have

 7    given a great deal of information to people in the criminal side

 8    so that they can make the determination because, as Your Honor may

 9    appreciate, there is often an argument made -- and we saw it made

10    with respect to the FDA -- that if it’s in any -- if information

11    is held by any component of the Government, then the Government

12    prosecutors must give it -- must seek it out and find it.           So to

13    sort of take away that problem, we have literally just provided it

14    and, frankly, we assume that is given out to both Defendants in

15    the criminal case.     So I don’t know how that plays -- I’ve got to

16    admit I’m just not a criminal litigator. I’ve never done criminal

17    law.

18           So -- on the other hand, I will say we were a little

19    surprised to see that -- that argument made in the briefing before

20    Your Honor because so much has passed from the SEC and from the

21    Defendant and -- for instance, talking about personal financial

22    information, many, many, many witnesses in this case, a lot of

23    investors, have been asked about their portfolios, about the

24    information that they have regarding transactions in securities

25    way beyond Theranos, and that information has been provided to the
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 32 of 38


                                                                              32


 1    Defendant, has been provided to the SEC, and we have passed that

 2    on as well consistent with our routine uses and consistent with

 3    the   Defendant’s    understanding     of   how   we   were   using   this

 4    information because he then again -- I assume he got it in the

 5    criminal case but, in addition, he saw the protective orders that

 6    allowed for this.

 7          So this is not unique to the Defendant.          Yes, it’s personal

 8    financial information.       Yes, there are protective orders here.

 9    But this is all being overseen by the Court.               I don’t think

10    there’s any misuse and I don’t agree with the -- that it’s an

11    unfair or unexpected tactic or use of the information that someone

12    other than myself might see it.          As long as those people are

13    lawyers who are supervised by the Court, I don’t have a fear that

14    anything would -- untoward would happen with this information.

15                THE COURT:    And as far as what the SEC would like me to

16    order here, which is production of responsive documents for 4, 5,

17    and 11, when would you like me to order those produced by?

18                MS. LaMARCA: We expect that they should be available if

19    it’s -- we haven’t heard anything about a burden in just producing

20    them -- but within 30 days.

21                THE COURT:   All right.    Ms. McDowell, anything further?

22                MS. McDOWELL:     Yes.   The proposal to preclude the DOJ

23    from receiving this, in our view this wouldn’t go far enough

24    because the SEC is simply not entitled to this material at this

25    point.   It’s not relevant.
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 33 of 38


                                                                               33


 1          And I do want to just note that a separate remedies phase is

 2    entirely routine in cases of this matter. We provided one example

 3    in our letter brief.         I am prepared to provide the Court today

 4    with additional citations, if necessary.              What we often see in

 5    those remedies phases is the Court sets an additional discovery

 6    schedule.    There’s a full-blown remedies hearing.          The Court may

 7    even conduct a separate bench trial on the issue of remedies.            So

 8    the Commission will certainly get this information if and whenever

 9    it becomes relevant.

10          And I do just want to make one other point about Request 5

11    while we’re --

12                 THE COURT:   Uh-huh.

13                 MS. McDOWELL:     -- talking about Requests 4 and 5.       The

14    Commission    is   seeking    material   and    Mr.   Balwani’s   investment

15    portfolio from 2015 to the present.            And that time period is not

16    tied in any way to the time period in the complaint.          The majority

17    of Theranos investors were done investing by 2013 and ’14.            So the

18    SEC is missing two critical years if these requests were actually

19    tied to their theory of relevance that they set forth in their

20    discovery brief on materiality.

21          If I could, I haven’t had a chance to address Request 11.

22                 THE COURT:   Go for it.

23                 MS. McDOWELL:     So we appreciate the Commission’s offer

24    to limit the individuals requested.            By our count, that’s still

25    over a hundred individuals they’re seeking communications from.
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 34 of 38


                                                                                          34


 1    And the problem that their proposal doesn’t address is that the

 2    breadth        of        their    request    still    covers     purely       personal

 3    communications that are in no way tethered to Theranos or this

 4    case.     So, you know, text messages or instant messages that say,

 5    you know, "Happy Birthday," "How’s your daughter doing," "Merry

 6    Christmas," the SEC hasn’t -- simply hasn’t shown why they’re

 7    entitled to that.                This is simply a fishing expedition with

 8    respect to -- with respect to Ms. LaMarca.

 9            And    our       proposed    compromise      is   that   we    will    produce

10    communications and messages to the individuals identified by the

11    SEC,     but        we    would     redact     and   withhold    purely       personal

12    communications that have nothing to do with Theranos or this case.

13                   THE COURT:         All right.    Ms. LaMarca, on tha -- let’s go

14    back to 11.

15                   MS. LaMARCA:         Sure.    First, I think the difficulty for

16    us is we haven’t heard that there was any actual burden at all in

17    producing these records, whether they are considered personal or

18    somehow not personal.              It’s hard for me to understand what is --

19    how you draw the line between personal and not personal when they

20    -- these people don’t work together anymore.                          And what we’re

21    seeking and what we’ve tried to describe to the Defendant is

22    simply what are the relationships today between these people.

23    That’s what we want to know.

24            If I might very quickly hit on this point about a separate

25    remedies phase.
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 35 of 38


                                                                                  35


 1                 THE COURT:     Uh-huh.

 2                 MS. LaMARCA:    That is not the norm in our cases.          There

 3    is not separate discovery that occurs after liability in our

 4    cases. The one example that the defense suggested in their letter

 5    brief was a settlement on -- which required a judgment regarding

 6    liability, and the parties left open the potential for ongoing

 7    discovery.      That is a totally different animal than phasing

 8    discovery in a remedies phase.          We don’t do that.      We haven’t seen

 9    it.   And we would be entitled, if we brought a motion for summary

10    judgment tomorrow, to ask for our remedies in that motion.               But we

11    can’t do that if we don’t know what -- or we would be hamstrung,

12    and unfairly so, if we don’t know the information that we need to

13    make that -- that pitch to the Court.

14                 THE COURT:   All right.      Thank you.    Here’s my ruling as

15    to Docket 113 with the requested issue being Nos. 4, 5, and 11.

16    I’ll start with 4 and 5.       They’re grouped together.

17          As to these, the SEC’s request to compel is granted.               I find

18    the information sought is relevant and proportional to the needs

19    of the case.     And Mr. Balwani’s request to postpone production

20    until there’s been a finding of liability is denied in this

21    posture and for these reasons.

22          You are right that in some cases, the Court in its discretion

23    does structure there to be later discovery and a later phase, but

24    that’s not been ordered in this case and so that’s not the

25    operational      structure      we’re      working     under     right    now.
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 36 of 38


                                                                                    36


 1    Theoretically, it could be.         That’s -- there’s a deadline, which

 2    has already passed, for the conclusion of discovery, and I find

 3    this information sought is relevant to the remedies being sought

 4    and its production now will help the parties to assess it and give

 5    the SEC an opportunity, if it wishes to, to bring -- to use it on

 6    a motion for summary judgment and to be prepared, if it gets to

 7    that phase of the case, to make a presentation to the Court using

 8    the information sought.

 9          On the other hand, as to the assertions of prejudice, there

10    are existing protective orders in the case that will regulate the

11    use and distribution of that information, so that diminishes the

12    burden -- not just the burden in the sense of production, but the

13    consequence to Mr. Balwani is diminished by the protection of

14    those protective orders.         And I find that that’s sufficient under

15    the circumstances to protect his interests.

16          As to Request 11, the SEC’s request to compel is also

17    granted, with one limitation.            There are approximately a hundred

18    witnesses.      As   to   part    two,    the    communications    with    other

19    identified    witnesses,    I    will    order   the   SEC   by   this   Friday,

20    November 8th, to identify ten witnesses, to limit this to the ten

21    most important witnesses from your point of view. It doesn’t have

22    to be most important, but the ones that you want this request to

23    be limited to, and the responsive information for 11 and 4 and 5

24    all must be produced within 30 days of today, at the SEC’s

25    request.
     Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 37 of 38


                                                                                            37


 1            And   as     to    11,   I    find   the   information     is    relevant   and

 2    proportional to the needs of the case.                   Again, the burden is not

 3    a burden of dollars and cents of producing it but of a privacy

 4    concern       and    --    and   an     assertion      that   communications    post-

 5    employment are not relevant.                 But I am persuaded by the SEC that

 6    there could be something in there that goes to bias, and the

 7    drawing       line    between        personal   and    non-   --   not   relevant     to

 8    Theranos, I think that could be a very fuzzy line under the

 9    circumstances of all the different witnesses and parties in the

10    case.     And given that there could be relevant information there,

11    I think that’s too fuzzy of a line to draw.                   So that’s why I’m not

12    setting that limitation proposed by Mr. Balwani.

13            No fees and costs awarded.

14            So, in conclusion, I’ve granted the SEC’s request as to 4, 5,

15    and 11, with only the limitation in 11 of having the SEC identify

16    ten witnesses rather than a hundred and to communicate that by

17    this Friday to Balwani’s counsel.

18                   MS. LaMARCA:          We will do so.      Thank you.

19                   THE COURT:            All right.       Thank you very much.          That

20    concludes the matter.

21                   ALL:       Thank you, Your Honor.

22    //

23    //

24    //

25    //
Case 5:18-cv-01603-EJD Document 125 Filed 11/17/19 Page 38 of 38
